 Case 2:21-cv-10189-SJM-KGA ECF No. 6, PageID.35 Filed 03/29/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 DWAYNE LAMAR
 HOOSIER-BEY,                                  Case No. 2:21-cv-10189

             Plaintiff,                        HONORABLE STEPHEN J. MURPHY, III

 v.

 CTO OFFICER HUDSON,

             Defendant.
                                   /

                OPINION AND ORDER DISMISSING THE CASE

      Plaintiff Dwayne Lamar Hoosier-Bey filed a pro se complaint under 42 U.S.C.

§ 1983 alleging Defendant Officer Hudson caused a vehicular accident while

transporting Plaintiff between Michigan Department of Correction ("MDOC")

facilities. ECF 1, PgID 6–7. Plaintiff argues the accident resulted in severe and

persistent injuries to his back. Id.

      The Court granted Plaintiff's application to proceed in forma pauperis ("IFP").

ECF 5. The Court screened the complaint pursuant to 28 U.S.C. § 1915 and will

dismiss the case for failure to state a claim on which relief may be granted. See 28

U.S.C. § 1915(e)(2)(B)(ii).

                                   BACKGROUND

      Plaintiff's complaint states that Defendant Hudson was driving Plaintiff and

five other prisoners from Jackson, Michigan to the Macomb Correctional Facility.

ECF 1, PgID 6, 12. Plaintiff further alleges that traffic on I-94 was "stop and go," and

then it began to move faster. Id. at 6. As the traffic was beginning to pick back up,


                                           1
 Case 2:21-cv-10189-SJM-KGA ECF No. 6, PageID.36 Filed 03/29/21 Page 2 of 8




Defendant Hudson allegedly "pick[ed] up his phone and started looking through it[.]"

Id. But when the traffic slowed down again, Hudson's corrections officer partner

yelled to Hudson to stop several times. Id. Despite trying to brake and swerve,

Hudson rear-ended the vehicle in front of him. Id.

       During the incident, Plaintiff was in belly chains without a seatbelt, as

required by the MDOC. Id. When the transport vehicle struck the SUV in front of it,

Plaintiff could not brace himself. Id. at 9. And in the process, his knee hit the metal

divider behind the driver, "jolting [his] back and knee." Id. at 6. Immediately after

the accident, Plaintiff alleges the pain was bearable, but it rapidly worsened, and

ultimately, Plaintiff had to use a wheelchair for six months. Id. After ceasing use of

the wheelchair, the pain increased to an "excruciating" level. Id. Plaintiff continues

to use a walker because of the back pain and experiences numbness as well. Id. at 6,

9. Plaintiff is waiting to see a neurosurgeon for treatment and possible surgery. Id.

at 6, 9.

       Plaintiff grieved the accident through internal MDOC procedures, but his

grievance was denied at Step 3. Id. at 12–13; 14–17. He seeks $1,000,000 for his pain

and suffering. Id. at 10.

                               LEGAL STANDARD

       Under the Prison Litigation Reform Act ("PLRA"), the Court must sua sponte

dismiss an IFP case before service on a defendant if the Court determines that the

complaint is frivolous or malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief against a defendant who is immune from such relief.

See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). Similarly, the Court must dismiss


                                          2
 Case 2:21-cv-10189-SJM-KGA ECF No. 6, PageID.37 Filed 03/29/21 Page 3 of 8




a case that seeks redress against government entities, officers, or employees when it

determines that the complaint is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915A(b). When evaluating a complaint

under PLRA standards, courts "construe the complaint in the light most favorable to

the plaintiff, accept all well-pleaded factual allegations as true, and examine whether

the complaint contains 'sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.'" Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court must also liberally

construe a pro se civil rights complaint. Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam).

      To state a claim on which relief may be granted, a complaint must set forth "a

short and plain statement of the claim showing that the pleader is entitled to relief,"

as well as "a demand for the relief sought." Fed. R. Civ. P. 8(a). The purpose of the

rule is to "give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Although the

notice pleading standard does not require "detailed" factual allegations, id., it does

require more than the bare assertion of legal conclusions or "an unadorned, the-

defendant-unlawfully-harmed-me accusation," Iqbal, 556 U.S. at 678. "A pleading

that offers ‘labels and conclusions' or 'a formulaic recitation of the elements of a cause

of action will not do.'" Id. (quoting Twombly, 550 U.S. at 555). "Nor does a complaint

suffice if it tenders 'naked assertions' devoid of 'further factual enhancement.'" Id.




                                            3
 Case 2:21-cv-10189-SJM-KGA ECF No. 6, PageID.38 Filed 03/29/21 Page 4 of 8




(quoting Twombly, 550 U.S. at 557). A complaint "is frivolous if it lacks an arguable

basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989).

      To state a civil rights claim under 42 U.S.C. § 1983, "a plaintiff must set forth

facts that, when construed favorably, establish (1) the deprivation of a right secured

by the Constitution or laws of the United States (2) caused by a person acting under

the color of state law." Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir.

2009) (citation omitted). A claimed constitutional violation must stem from active

unconstitutional behavior. Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The

plaintiff must establish the liability of each individual defendant by that person's own

conduct. Iqbal, 556 U.S. at 676; see also Frazier v. Michigan, 41 F. App'x 762, 764 (6th

Cir. 2002).

                                    DISCUSSION

      "[T]he treatment a prisoner receives in prison and the conditions under which

he is confined are subject to scrutiny" under the Eighth Amendment. Grabow v. Cnty.

of Macomb, 580 F. App'x 300, 307 (6th Cir. 2014). Prison officials must "take

reasonable measures to guarantee the safety of the inmates[.]" Id. (citing Farmer v.

Brennan, 511 U.S. 825, 832 (1994)).

      For failure-to-prevent- harm claims, an Eighth Amendment violation may be

established when an inmate shows (1) "that he is incarcerated under conditions

posing a substantial risk of serious harm," and (2) that the prison official acted with

"'deliberate indifference' to inmate health or safety." Farmer, 511 U.S. at 834.

Deliberate indifference requires "more than mere negligence," but does not require

conduct carried out "for the very purpose of causing harm or with knowledge that


                                           4
 Case 2:21-cv-10189-SJM-KGA ECF No. 6, PageID.39 Filed 03/29/21 Page 5 of 8




harm will result." Id. at 835. In other words, "acting or failing to act with deliberate

indifference to a substantial risk of serious harm to a prisoner is the equivalent of

recklessly disregarding that risk." Id. at 836.

      To establish the objective component of Farmer, a plaintiff must allege an

"excessive risk." Schack v. City of Taylor, 177 F. App'x 469, 472 (6th Cir. 2006) (citing

Farmer, 511 U.S. at 837). Simply because a prisoner sustains a serious injury "does

not necessarily indicate a substantial risk of such an injury." Id. Instead,

constitutionally excessive risk is "so grave that it violates contemporary standards of

decency to expose anyone unwillingly to such a risk[,]" id., and "not one that today's

society chooses to tolerate." Helling v. McKinney, 509 U.S. 25, 36 (1993).

      Plaintiff cannot establish the objective prong because Defendant's cellphone

use while driving was not such an intolerable or excessive risk. Although cellphone

use while driving is prohibited, the violation of those laws typically results in civil

infractions and fines. See Mich. Comp. Laws § 257.602b(6) (setting fines of $100 for

first offense and $200 for subsequent offenses); see also Ky. Rev. Stat. § 189.290(30)

(setting $25 fine for first offense and $50 for subsequent offenses). Such minimal

consequences make clear Farmer's "substantial risk of serious harm," threshold is not

met by Defendant's use of a cellphone while driving. 511 U.S. at 834

      What is more, Plaintiff cannot establish that Defendant recognized and

disregarded a serious risk. Courts that have found Eighth Amendment violations

during prisoner transport typically cite purposefully reckless driving or knowledge of

specific risks in transporting prisoners. For instance, the Sixth Circuit reversed a




                                           5
 Case 2:21-cv-10189-SJM-KGA ECF No. 6, PageID.40 Filed 03/29/21 Page 6 of 8




finding of qualified immunity for a corrections officer who "was driving above the

speed limit, swerving, and generally driving recklessly," and when the passenger

inmates "begged him to slow down, before they all died,'' he refused, laughed, and

instead accelerated." Scott v. Becher, 736 F. App'x 130, 133 (6th Cir. 2018) (cleaned

up). In circumstances very similar to those found in Scott, the Eighth Circuit found

one defendant deliberately different for reckless driving over passengers' protests,

but a second defendant was not liable because no evidence showed that the officer

"knew the inmate passengers were concerned for their safety due to his driving or

that he ignored those concerns." Brown v. Fortner, 518 F.3d 552, 559–60 (8th Cir.

2008). Alternatively, allegations against a defendant who "told another officer that

other inmates similarly had been injured the prior week and during other incidents,

which 'happen[] all the time,'" demonstrated knowledge of the risk and thus

established the subjective prong. Rogers v. Boatright, 709 F.3d 403, 409 (5th Cir.

2013).

         Plaintiff's allegations do not demonstrate that Defendant Hudson knew of and

disregarded the substantial risk of serious harm. Neither Plaintiff nor the other

prisoners objected to Defendant's use of his cellphone before the accident occurred.

And while Plaintiff does allege that Defendant's corrections officer partner yelled for

him to stop the car several times, those words are not an allegation of warning. ECF

1, PgID 6. Instead, based on Plaintiff's narrative, the other officer's yelling was in

response to the imminence of the accident and not a warning that put Defendant on




                                           6
    Case 2:21-cv-10189-SJM-KGA ECF No. 6, PageID.41 Filed 03/29/21 Page 7 of 8




notice of the risks of his cellphone use. Plaintiff also fails to allege that Defendant

was aware of accidents and injuries occurring under similar circumstances.

        As a result, Plaintiff cannot establish either prong of the deliberate

indifference test for the accident.1 The complaint fails to state a claim upon which

relief may be granted and will be dismissed. The Court also concludes that an appeal

from this order would be frivolous and therefore cannot be taken in good faith. See 28

U.S.C. § 1915(a)(3); McGore v. Wrigglesworth, 114 F.3d 601, 610–11 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199, 203 (2007).

                                         ORDER

        WHEREFORE, it is hereby ORDERED that the Plaintiff civil rights

complaint [1] is DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that leave to appeal in forma pauperis is

DENIED.

        This is a final order that closes the case.

         SO ORDERED.


                                          s/ Stephen J. Murphy, III
                                          STEPHEN J. MURPHY, III
Dated: March 29, 2021                     United States District Judge

1 Plaintiff also notes that the MDOC "handbook" mandates that seatbelts not be used.
ECF 1, PgID 6. Liberally construing his complaint, if Plaintiff meant to include the
lack of seatbelts as part of his constitutional claims, the claim cannot succeed,
because the failure to provide a seatbelt without more does not support finding an
Eighth Amendment violation. See Dale v. Agresta, 771 F. App'x 659, 661 (7th Cir.
2019) ("Neither the Supreme Court nor this court has ruled that transporting an
inmate without a seatbelt creates an intolerable risk of harm."); see also, Jabbar v.
Fischer, 683 F.3d 54, 57–58 (2d Cir. 2012); Smith v. Sec. for Dep't of Corrs., 252 F.
App'x 301, 303–04 (11th Cir. 2007) (per curiam).



                                             7
 Case 2:21-cv-10189-SJM-KGA ECF No. 6, PageID.42 Filed 03/29/21 Page 8 of 8




                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 29, 2021, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        8
